UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN KEITH SELLARS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00243-TDS-1)


Submitted:   April 25, 2013                 Decided:   April 30, 2013


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Allen Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.     Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian   Keith       Sellars    appeals       the       135-month      sentence

imposed following this court’s remand for resentencing, pursuant

to United States v. Simmons, 649 F.3d 237 (4th Cir. 2010) (en

banc).     On appeal, Sellars’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the district court’s sentence on remand was reasonable.                              Sellars

has   filed    a    pro    se     supplemental         brief    in    which    he    alleges

ineffective assistance of counsel, that the district court made

numerous errors when determining his relevant conduct, and that

the   court        failed       to    comply       with        applicable       forfeiture

procedures.        Finding no error, we affirm.

              The sole issue raised in the Anders brief is whether

Sellars’   sentence        on   remand      was   reasonable.           In    reviewing   a

sentence, we must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.                       Gall v. United States, 552

U.S. 38, 51 (2007).             Once we have determined that there is no

procedural         error,       we      must       consider           the      substantive

reasonableness        of    the      sentence,     “tak[ing]         into     account   the

totality of the circumstances.”                  Id.    If the sentence imposed is

                                             2
within     the        appropriate           Guidelines         range,       we     consider     it

presumptively reasonable.                    United States v. Abu Ali, 528 F.3d

210, 261 (4th Cir. 2008).                   The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                     United States v. Montes-Pineda, 445

F.3d     375,        379     (4th    Cir.     2006)       (internal          quotation        marks

omitted).        Upon        review,    we     conclude        that    the       district     court

committed no procedural or substantive error in imposing the

135-month sentence on remand.                      United States v. Lynn, 592 F.3d

572, 577 (4th Cir. 2010) (providing standard of review).

            We have considered Sellars’ pro se arguments and, in

accordance       with      Anders,     we     have      reviewed      the    record      in    this

case.     Our review has revealed no meritorious issues for appeal.

We therefore deny Sellars’ motion to appoint counsel and affirm

the    district        court’s       second     amended         judgment.             This    court

requires that counsel inform Sellars, in writing, of his right

to petition the Supreme Court of the United States for further

review.         If    Sellars       requests       that    a    petition         be   filed,    but

counsel    believes           that    such     a       petition    would         be    frivolous,

counsel    may        move    in     this    court      for    leave    to       withdraw      from

representation.            Counsel’s motion must state that a copy thereof

was served on Sellars.                 We dispense with oral argument because

the facts and legal conclusions are adequately presented in the



                                                   3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4